Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Anthony Lee McNair appeals the district court’s orders adopting the recommendations of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaints under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McNair v. City of Wilmington, No. 4:12-cv-00276-FL (E.D.N.C. Feb. 27, 2013); McNair v. City of Rocky Mount Police Dep’t, No. 4:12-cv-00275-FL (E.D.N.C. Feb. 27, 2013); McNair v. Hicks, No. 4:12-CV-00274-FL (E.D.N.C. Feb. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.